DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 remain pending and are ready for examination.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11128134B2 in view of Dozier et al. (US20170149243 -hereinafter Dozier) in view of Boadman et al. (US20120316691A1 -hereinafter Boadman).

Instant application (17/404,756)
U.S. Patent No. 11128134B2
1. A system comprising:
a plurality of power distribution units (PDUs), each of the PDUs comprising a local power distribution controller (LPDUC) embedded therein, each of the PDUs comprising a software controlled power switch matrix (SCPSM) embedded therein, and each of the PDUs comprising a power socket; and 
a central power distribution controller (CPDUC) comprising a processor, wherein a managed scope of the CPDUC comprises the plurality of PDUs supplying a plurality of circuits or equipment loads in a plurality of premises, wherein operations of the CPDUC comprise: configuring the CPDUC in an automated mode; 
in response to the configuring the CPDUC in the automated mode: 



generating an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on phase load data that is received from the LPDUC for each power socket of each PDU located in the managed scope; 


determining a priority for each of a plurality of identified levels within the managed scope resulting in a plurality of priorities, wherein each of the plurality of identified levels is associated with a portion of the plurality of PDUs; 


determining an automated mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities; 
configuring the CPDUC in a manual mode; 
in response to the configuring the CPDUC in the manual mode: 
receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope; 
in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time; 

in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.

2. The system of claim 1, wherein the validating of the manual mode change in the power phase is through simulation by the CPDUC, and wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions that allow a power administrator to implement manual changes on power phase couplings within the managed scope.

3. The system of claim 1, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions based on the plurality of priorities for the plurality of identified levels in the managed scope.

4. The system of claim 3, wherein the automated mode is conducted using machine learning techniques.

5. The system of claim 3, wherein the automated mode is conducted using linear programming techniques.

6. The system of claim 3, wherein the operations further comprise configuring a frequency and time of use of the automated mode to provide flexibility of operation.

7. The system of claim 1, wherein the CPDUC and each LPDUC interact using authentication and encryption.

8. The system of claim 1, wherein the instructions are generated based on load balancing among various aggregation levels in the managed scope, wherein the various aggregation levels comprise each PDU level, each circuit level, each floor level, each premises level, or aggregate multi-premises level.

9. The system of claim 1, wherein each power socket is powered by one or multiple phases of power depending on power draw requirements according to a line to line configuration, or a line to neutral configuration.
1. A system comprising: 
a plurality of power distribution units (PDUs), each of the PDUs comprising a local power distribution controller (LPDUC) embedded therein, each of the PDUs comprising a software controlled power switch matrix (SCPSM) embedded therein; and 

a central power distribution controller (CPDUC) comprising a processor, wherein a managed scope of the CPDUC comprises the plurality of PDUs supplying a plurality of circuits or equipment loads in a plurality of premises, wherein operations of the CPDUC comprise: configuring the CPDUC in an automated mode;
in response to configuring the CPDUC in the automated mode:
receiving phase load data from the LPDUC for each power socket of each PDU located in the managed scope; 
generating an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope; 
detecting a power phase load imbalance within the managed scope; 
identifying a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs; 
determining a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; 

determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities;
configuring the CPDUC in a manual mode; 
in response to configuring the CPDUC in the manual mode: 
receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope;
 in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve the power phase load imbalance in real time; validating the change to the power phase through simulation by the CPDUC; and 
in response to the validating, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, 

wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.

2. The system of claim 1, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions that allow a power administrator to implement manual changes on power phase couplings within the managed scope.




3. The system of claim 1, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions based on the plurality of priorities for the plurality of levels in the managed scope.


4. The system of claim 3, wherein the automated mode is conducted using machine learning techniques.

5. The system of claim 3, wherein the automated mode is conducted using linear programming techniques.

6. The system of claim 3, wherein the operations further comprise configuring a frequency and time of use of the automated mode to provide flexibility of operation.

7. The system of claim 1, wherein the CPDUC and the LPDUC interact using authentication and encryption.

8. The system of claim 1, wherein the instructions are generated based on load balancing among various aggregation levels in the managed scope, wherein the various aggregation levels comprise each PDU level, each circuit level, each floor level, each premises level, or aggregate multi-premises level.
9. The system of claim 1, wherein each power socket is powered by one or multiple phases of power depending on power draw requirements according to a line to line configuration, or a line to neutral configuration.
10. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a central power distribution controller (CPDUC) comprising a processor, facilitate performance of operations, the operations comprising: 
configuring the CPDUC in an automated mode; 
in response to the configuring the CPDUC in the automated mode: receiving phase load data from a local power distribution controller (LPDUC) for each power socket of each power distribution unit (PDU) located in a managed scope, wherein the CPDUC communicates with a plurality of power distribution units (PDUs), each of the PDUs comprising the respective LPDUC embedded therein, each of the PDUs comprising a respective software controlled power switch matrix (SCPSM) embedded therein, wherein the managed scope of the CPDUC comprises the plurality of PDUs supplying a plurality of circuits or equipment loads in a plurality of premises; 
generating an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope; 




determining a priority for each of a plurality of identified levels within the managed scope resulting in a plurality of priorities, wherein each of the plurality of identified levels is associated with a portion of the plurality of PDUs; 
determining an automated mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities; 
configuring the CPDUC in a manual mode; 
in response to the configuring the CPDUC in the manual mode: 
receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope; 
in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time; and 

in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.
11. The non-transitory machine-readable medium of claim 10, wherein the validating of the manual mode change to the power phase is through simulation by the CPDUC, and 
wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions that allow a power administrator to implement manual changes on power phase couplings within the managed scope.
12. The non-transitory machine-readable medium of claim 10, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions based on the plurality of priorities for the plurality of identified levels in the managed scope.

13. The non-transitory machine-readable medium of claim 12, wherein the automated mode is conducted using machine learning techniques.

14. The non-transitory machine-readable medium of claim 12, wherein the automated mode is conducted using linear programming techniques.

15. The non-transitory machine-readable medium of claim 12, wherein the operations further comprise configuring a frequency and time of use of the automated mode to provide flexibility of operation.
10. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a central power distribution controller (CPDUC) comprising a processor, facilitates performance of operations, the operations comprising: 
configuring the CPDUC in an automated mode; 
in response to configuring the CPDUC in the automated mode: 
receiving phase load data from a local power distribution controller (LPDUC) for each power socket of each power distribution unit (PDU) located in a managed scope, wherein the CPDUC communicates with a plurality of power distribution units (PDUs), each of the PDUs comprising the LPDUC embedded therein, each of the PDUs comprising a software controlled power switch matrix (SCPSM) embedded therein, wherein the managed scope of the CPDUC comprises the plurality of PDUs supplying a plurality of circuits or equipment loads in a plurality of premises; 

generating an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope; 
detecting a power phase load imbalance within the managed scope; 
identifying a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs; 
determining a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; 

determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities; 
configuring the CPDUC in a manual mode; 
in response to configuring the CPDUC in the manual mode: 
receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope; 
in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve the power phase load imbalance in real time; validating the change to the power phase through simulation by the CPDUC; and 
in response to the validating, providing instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, 
wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.
11. The non-transitory, machine-readable medium of claim 10, 
wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions to improve the power phase load imbalance comprises providing the instructions using a manual mode, which allows that allow a power administrator to implement manual changes on power phase couplings within the managed scope.
12. The non-transitory, machine-readable medium of claim 10, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions based on the plurality of priorities for the plurality of levels in the managed scope.


13. The non-transitory, machine-readable medium of claim 12, wherein the automated mode is conducted using machine learning techniques.  

14. The non-transitory, machine-readable medium of claim 12, wherein the automated mode is conducted using linear programming techniques.  

15. The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise configuring a frequency and time of use of the automated mode to provide flexibility of operation.  
16. A method, comprising: 
configuring, by a central power distribution controller (CPDUC) including a processor, the CPDUC in an automated mode; 
in response to the configuring the CPDUC in the automated mode: receiving, by the CPDUC, phase load data from a local power distribution controller (LPDUC) for each power socket of each power distribution unit (PDU) located in a managed scope, wherein the CPDUC communicates with a plurality of power distribution units (PDUs), each of the PDUs comprising the respective LPDUC embedded therein, each of the PDUs comprising a respective software controlled power switch matrix (SCPSM) embedded therein, wherein the managed scope of the CPDUC comprises the plurality of PDUs supplying a plurality of circuits or equipment loads in a plurality of premises; 
generating, by the CPDUC, an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope; 







determining, by the CPDUC, a priority for each of a plurality of identified levels within the managed scope resulting in a plurality of priorities, wherein each of the plurality of identified levels is associated with a portion of the plurality of PDUs; 
determining, by the CPDUC, an automated mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities; 
configuring, by the CPDUC, the CPDUC in a manual mode; 
in response to the configuring the CPDUC in the manual mode: receiving, by the CPDUC, user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope; 
in response to the receiving the user-generated input, determining, by the CPDUC, a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time; and 

in response to a validating of the manual mode change in the power phase, providing, by the CPDUC, instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.


17. The method of claim 16, wherein the validating of the manual mode change in the power phase is through simulation by the CPDUC, and wherein the providing of the instructions to improve the power phase load imbalance comprises providing, by the CPDUC, the instructions that allows a power administrator to implement manual changes on power phase couplings within the managed scope.
18. The method of claim 16, wherein the providing of the instructions to improve the power phase load imbalance comprises providing, by the CPDUC, the instructions based on the plurality of priorities for the plurality of identified levels in the managed scope.

19. The method of claim 18, wherein the automated mode is conducted using machine learning techniques.

20. The method of claim 18, wherein the automated mode is conducted using linear programming techniques.
16. A method, comprising: 
configuring, by a central power distribution controller (CPDUC) including a processor, the CPDUC in an automated mode; 
in response to configuring the CPDUC in the automated mode: 
receiving, by the CPDU phase load data from a local power distribution controller (LPDUC) for each power socket of each power distribution unit (PDU) located in a managed scope, wherein the CPDUC communicates with a plurality of power distribution units (PDUs), each of the PDUs comprising the LPDUC embedded therein, each of PDUs comprising a software controlled power switch matrix (SCPSM) embedded therein, wherein the managed scope of the CPDUC comprises the plurality of PDUs supplying a plurality of circuits or equipment loads in a plurality of premises; 

generating, by the CPDUC, an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope; 
detecting, by the CPDUC, a power phase load imbalance within the managed scope; 
identifying, by the CPDUC, a plurality of levels within the managed scope, 
wherein each of the plurality of levels is associated with a portion of the plurality of PDUs; 
determining, by the CPDUC, a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; 
determining, by the CPDUC, a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities;
configuring, by the CPDUC, the CPDUC in a manual mode; 
in response to configuring the CPDUC in the manual mode: receiving, by the CPDUC, user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope;    
in response to receiving the user-generated input, determining, by the CPDUC, a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve the power phase load imbalance in real time; 
validating, by the CPDUC, the change to the power phase through simulation by the CPDUC; and 
in response to the validating, providing, by the CPDUC, instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.  

17. The method of claim 16, wherein the providing of the instructions to improve the power phase load imbalance comprises providing, by the CPDUC, the instructions that allows a power administrator to implement manual changes on power phase couplings within the managed scope.  



18. The method of claim 16, wherein the providing of the instructions to improve the power phase load imbalance comprises providing, by the CPDUC, the instructions based on the plurality of priorities for the plurality of levels in the managed scope.  

19. The method of claim 18, wherein the automated mode is conducted using machine learning techniques.  

20. The method of claim 18, wherein the automated mode is conducted using linear programming techniques.


Regarding claim 1, claim 1 of the U.S. Patent No. 11128134 teaches all limitations of the instant application; however, claim 1 of the U.S. Patent No. 11128134 does not teach: each of the PDUs comprising a power socket; determining a priority for each of a plurality of identified levels..; determining an automated mode change..; determining a manual mode change …; …a validating of the manual mode change,
Dozier from the same or similar field of endeavor teaches
each of the PDUs comprising a power socket (see [0005]; Dozier: “the PDU comprises at least one outlet”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the U.S. Patent No. 11128134 to include Dozier’s features of each of the PDUs comprising a power socket. Doing so would reduce unbalanced loads in a data center may result in a stressed power supply, poor voltage to the loads, stressed front-end filtering, increased losses, and/or a reduction in the reliability of a system. (Dozier, [0025])
However, it does not explicitly teach: determining a priority for each of a plurality of identified levels..; determining an automated mode change..; determining a manual mode change …; …a validating of the manual mode change,
Boardman from the same or similar field of endeavor teaches:
determining a priority for each of a plurality of identified levels... (see [0068]; Boardman: “the priority of the data (e.g., high priority or emergency data, standard priority, low priority, etc.)”. See [0134]; Boardman: “The data can include, for example, data relating to power conditions, such as power system balance, voltage levels, current levels, harmonic levels or effects, interference levels, etc.”);
determining an automated mode change.. (see [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
determining a manual mode change … (see [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
…a validating of the manual mode change (see [0104]; Boardman: “the DNNC component 1000 can employ a security component 1018 that can employ desired security protocols and standards to facilitate authenticating users or components associated with the EDN, encrypting data to be transmitted and decrypting received data (e.g., received encrypted data), and detecting or identifying breaches of security in the power grid (e.g., attempts to tamper with a PDS, junction node, DNNC component 1000, or other component”. See  [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of U.S. Patent No. 11128134 and Dozier to include Boardman’s features of determining a priority for each of a plurality of identified levels...; determining an automated mode change...; determining a manual mode change …; …a validating of the manual mode change. Doing so would load phase balancing at multiple tiers of a multi-tier hierarchical intelligent power distribution grid. (Boardman, [0003])
Regarding Claim 2, the combination of U.S. Patent No. 11128134, Dozier, and Boardman teaches all the limitations of claim 1 above, Boardman further teaches the validating of the manual mode change in the power phase (see [0104]; Boardman: “the DNNC component 1000 can employ a security component 1018 that can employ desired security protocols and standards to facilitate authenticating users or components associated with the EDN, encrypting data to be transmitted and decrypting received data (e.g., received encrypted data), and detecting or identifying breaches of security in the power grid (e.g., attempts to tamper with a PDS, junction node, DNNC component 1000, or other component”. See  [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
The same motivation to combine U.S. Patent No. 11128134, Dozier, and Boardman set forth for Claim 1 equally applies to Claim 2.
Regarding Claim 3, the combination of U.S. Patent No. 11128134, Dozier, and Boardman teaches all the limitations of claim 1 above, Boardman further teaches …the plurality of priorities for the plurality of identified levels (see [0068]; Boardman: “the priority of the data (e.g., high priority or emergency data, standard priority, low priority, etc.)”. See [0134]; Boardman: “The data can include, for example, data relating to power conditions, such as power system balance, voltage levels, current levels, harmonic levels or effects, interference levels, etc.”);

Regarding claim 10, claim 10 of the U.S. Patent No. 11128134 teaches all limitations of the instant application; however, claim 1 of the U.S. Patent No. 11128134 does not teach: determining a priority for each of a plurality of identified levels…; determining an automated mode change...; determining a manual mode change …; …a validating of the manual mode change in the power phase,
However, it does not explicitly teach: determining a priority for each of a plurality of identified levels...; determining an automated mode change...; determining a manual mode change …; …a validating of the manual mode change,
Boardman from the same or similar field of endeavor teaches:
determining a priority for each of a plurality of identified levels... (see [0068]; Boardman: “the priority of the data (e.g., high priority or emergency data, standard priority, low priority, etc.)”. See [0134]; Boardman: “The data can include, for example, data relating to power conditions, such as power system balance, voltage levels, current levels, harmonic levels or effects, interference levels, etc.”);
determining an automated mode change... (see [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
determining a manual mode change … (see [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
…a validating of the manual mode change (see [0104]; Boardman: “the DNNC component 1000 can employ a security component 1018 that can employ desired security protocols and standards to facilitate authenticating users or components associated with the EDN, encrypting data to be transmitted and decrypting received data (e.g., received encrypted data), and detecting or identifying breaches of security in the power grid (e.g., attempts to tamper with a PDS, junction node, DNNC component 1000, or other component”. See  [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the U.S. Patent No. 11128134 r to include Boardman’s features of determining a priority for each of a plurality of identified levels...; determining an automated mode change..; determining a manual mode change …; …a validating of the manual mode change. Doing so would load phase balancing at multiple tiers of a multi-tier hierarchical intelligent power distribution grid. (Boardman, [0003])
Regarding Claim 12, the combination of U.S. Patent No. 11128134, Dozier, and Boardman teaches all the limitations of claim 2 above, Boardman further teaches the plurality of priorities for the plurality of identified levels (see [0068]; Boardman: “the priority of the data (e.g., high priority or emergency data, standard priority, low priority, etc.)”. See [0134]; Boardman: “The data can include, for example, data relating to power conditions, such as power system balance, voltage levels, current levels, harmonic levels or effects, interference levels, etc.”);
The same motivation to combine U.S. Patent No. 11128134 and Boardman set forth for Claim 10 equally applies to Claim 12.

Regarding claim 16, claim 16 of the U.S. Patent No. 11128134 teaches all limitations of the instant application; however, claim 16 of the U.S. Patent No. 11128134 does not teach: determining a priority for each of a plurality of identified levels...; determining an automated mode change...; determining a manual mode change …; …a validating of the manual mode change,
Boardman from the same or similar field of endeavor teaches:
determining a priority for each of a plurality of identified levels... (see [0068]; Boardman: “the priority of the data (e.g., high priority or emergency data, standard priority, low priority, etc.)”. See [0134]; Boardman: “The data can include, for example, data relating to power conditions, such as power system balance, voltage levels, current levels, harmonic levels or effects, interference levels, etc.”);
determining an automated mode change... (see [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
determining a manual mode change … (see [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
…a validating of the manual mode change (see [0104]; Boardman: “the DNNC component 1000 can employ a security component 1018 that can employ desired security protocols and standards to facilitate authenticating users or components associated with the EDN, encrypting data to be transmitted and decrypting received data (e.g., received encrypted data), and detecting or identifying breaches of security in the power grid (e.g., attempts to tamper with a PDS, junction node, DNNC component 1000, or other component”. See  [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the U.S. Patent No. 11128134 r to include Boardman’s features of determining a priority for each of a plurality of identified levels..; determining an automated mode change..; determining a manual mode change …; …a validating of the manual mode change. Doing so would load phase balancing at multiple tiers of a multi-tier hierarchical intelligent power distribution grid. (Boardman, [0003])
Regarding Claim 17, the combination of U.S. Patent No. 11128134 and Boardman teaches all the limitations of claim 16 above, Boardman further teaches the validating of the manual mode change in the power phase  (see [0104]; Boardman: “the DNNC component 1000 can employ a security component 1018 that can employ desired security protocols and standards to facilitate authenticating users or components associated with the EDN, encrypting data to be transmitted and decrypting received data (e.g., received encrypted data), and detecting or identifying breaches of security in the power grid (e.g., attempts to tamper with a PDS, junction node, DNNC component 1000, or other component”. See  [0044]; Boardman: “a power balance correction action can comprise, for example, switching (e.g., automatically or dynamically; or manually (e.g., via automatic notification sent to an utility repair person)) certain loads associated with CCNs connected to that portion of the tier of the EDN from a transmission line of one phase (e.g., Phase A) to a transmission line of another phase (e.g., Phase B) of the multi-phase power transmission lines to restore phase balance between phases of the multi-phase power for that portion of the tier”);
The same motivation to combine U.S. Patent No. 11128134 and Boardman set forth for Claim 16 equally applies to Claim 17.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Song (US20160179118A1) discloses monitor a power grid distribution network in real-time, detect an abnormal loading condition based on real-time measurements on the distribution network, and perform in real time, in response to the detected abnormal loading condition, a reconfiguration analysis of the distribution network. However, Song does not teach “in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time;” and “ in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time”.
Boardman (US20120316691A1) discloses sending notifications relating to the power system imbalance to desired locations (e.g., CCN, another DNNC component, etc.) or entities (e.g., utility repairman) to provide information regarding the power system imbalance and/or request that a manual power system correction action be performed. However, Boardman does not teach “in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time;” and “ in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time”.
Errato (US10757830B1) discloses a user can override this mode to allow the devices attached to this power output to remain powered up. However, Errato does not teach “in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time;” and “ in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time”.
Chapel (US20120092811A1) discloses allow the data center manager to select between multiple modes of power distribution in the rack and have a secured level of control of power distribution. However, Chapel does not teach “in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time;” and “ in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time”.
Dozier (20170149243) discloses provide a PDU comprising an input configured to receive 3-phase power from a power source, a plurality of phase lines, each phase line configured to carry one phase of the 3-phase power, at least one outlet, at least one switch circuit configured to selectively couple the at least one outlet to the plurality of phase lines, a data connection, and a controller. However, Dozier does not teach “in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time;” and “ in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time”.


Allowable Subject Matter
Claims 1-20 would be allowable if overcome the rejection under Double Patenting in this Office Action. The rejection may be overcome by filing a Terminal Disclaimer. The following is a statement of reasons for the indication of allowable subject matter: 
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising: … “in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time; in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time”.
The reasons for allowance of Claim 10 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory machine-readable medium, comprising executable instructions that, when executed by a central power distribution controller (CPDUC) comprising a processor, facilitate performance of operations, the operations comprising: …” in response to the receiving the user-generated input, determining a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time; and in response to a validating of the manual mode change in the power phase, providing instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time.”
The reasons for allowance of Claim 16 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising: …” in response to the receiving the user-generated input, determining, by the CPDUC, a manual mode change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve a power phase load imbalance in real time; and in response to a validating of the manual mode change in the power phase, providing, by the CPDUC, instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time.”
As dependent claims 2-9, 11-15, and 17-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 
The prior art made of record, Song (US20160179118A1), Boardman (US20120316691A1), Errato (US10757830B1), Chapel (US20120092811A1), and Dozier (20170149243) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117